Per Curiam,
The plaintiff’s answer practically admits the averment of the defendant’s petition that Mrs. Sisler signed this judgment note as surety for her husband, but alleges that subsequently she, for a valuable consideration, promised to pay it. The alleged consideration for this promise was the promise of the plaintiff to transfer all his claim of every kind against J. G. Sisler, her husband. As it does not appear that the plaintiff held any other claim against Sisler, excepting the two judgment notes which she promised to pay, it would seem as the case is now presented, that the plaintiff’s promise amounted to no more than the law would have accorded to the defendant as surety on payment of the notes. We fail to see, therefore, what, new consideration there was to support her promise. Further, this is not an action upon the new contract but a proceeding to enforce summarily the collection of a judgment note upon which admittedly she was only surety. To have refused to open the judgment under the circumstances would have been clear error.
The order is affirmed and appeal dismissed at the costs of the appellant.